Name: Council Regulation (EC) NoÃ 732/2008 of 22Ã July 2008 applying a scheme of generalised tariff preferences for the period from 1Ã January 2009 toÃ 31Ã December 2011 and amending Regulations (EC) NoÃ 552/97, (EC) NoÃ 1933/2006 and Commission Regulations (EC) NoÃ 1100/2006 andÃ (EC) NoÃ 964/2007
 Type: Regulation
 Subject Matter: economic conditions;  economic policy;  national accounts;  trade policy;  cooperation policy;  tariff policy;  executive power and public service
 Date Published: nan

 6.8.2008 EN Official Journal of the European Union L 211/1 COUNCIL REGULATION (EC) No 732/2008 of 22 July 2008 applying a scheme of generalised tariff preferences for the period from 1 January 2009 to 31 December 2011 and amending Regulations (EC) No 552/97, (EC) No 1933/2006 and Commission Regulations (EC) No 1100/2006 and (EC) No 964/2007 THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 133 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Whereas: (1) Since 1971, the Community has granted trade preferences to developing countries, in the framework of its scheme of generalised tariff preferences. (2) The Communitys common commercial policy is to be consistent with and to consolidate the objectives of development policy, in particular the eradication of poverty and the promotion of sustainable development and good governance in the developing countries. It is to comply with WTO requirements, and in particular with the GATT enabling clause of 1979 according to which WTO Members may accord differential and more favourable treatment to developing countries. (3) The Communication of 7 July 2004 from the Commission to the Council, the European Parliament and the European Economic and Social Committee, entitled Developing countries, international trade and sustainable development: the function of the Communitys generalised system of preferences (GSP) for the 10-year period from 2006 to 2015, sets out the guidelines for the application of the scheme of generalised tariff preferences for the period 2006 to 2015. (4) Council Regulation (EC) No 980/2005 (2) applies the scheme of generalised tariff preferences until 31 December 2008. Thereafter, the scheme should continue to apply until 31 December 2011, in accordance with the guidelines. (5) The scheme of generalised tariff preferences (hereinafter referred to as the scheme) should consist of a general arrangement, granted to all beneficiary countries and territories, and two special arrangements taking account of the various development needs of countries in similar economic situations. (6) The general arrangement should be granted to all those beneficiary countries which are not classified by the World Bank as high-income countries and which are not sufficiently diversified in their exports. (7) The special incentive arrangement for sustainable development and good governance is based on the integral concept of sustainable development, as recognised by international conventions and instruments such as the 1986 UN Declaration on the Right to Development, the 1992 Rio Declaration on Environment and Development, the 1998 ILO Declaration on Fundamental Principles and Rights at Work, the 2000 UN Millennium Declaration, and the 2002 Johannesburg Declaration on Sustainable Development. (8) Consequently, additional tariff preferences should be granted to those developing countries which, due to a lack of diversification and insufficient integration into the international trading system, are vulnerable while assuming the special burdens and responsibilities resulting from the ratification and effective implementation of core international conventions on human and labour rights, environmental protection and good governance. (9) These preferences should be designed to promote further economic growth and, thereby, to respond positively to the need for sustainable development. Under this arrangement, the ad valorem tariffs should therefore be suspended for the beneficiary countries concerned, as well as the specific duties, unless combined with an ad valorem duty. (10) Developing countries which fulfil the criteria for being eligible for the special incentive arrangement for sustainable development and good governance should be able to benefit from the additional tariff preferences if, upon their application, the Commission confirms their qualification by 15 December 2008. The countries which already benefit from the special arrangement for sustainable development and good governance should renew their applications. (11) The Commission should monitor the effective implementation of the international conventions in accordance with their respective mechanisms and should assess the relationship between the additional tariff preferences and the promotion of sustainable development. (12) The special arrangement for the least-developed countries should continue to grant duty-free access to the Community market for products originating in the least-developed countries, as recognised and classified by the UN. For a country no longer classified by the UN as a least-developed country, a transitional period should be established, to alleviate any adverse effects caused by removal of the tariff preferences granted under this arrangement. (13) To ensure coherence with the market access provisions for sugar in the Economic Partnership Agreements, the duty free access for sugar should apply from 1 October 2009 and the tariff quota for products under subheading 1701 11 10 as opened under the special arrangement for the least developed countries should be extended until 30 September 2009 with a pro rata increase in its volume. In addition, for the period between 1 October 2009 and 30 September 2012 the importer of products under heading 1701 should undertake to purchase such products at a price not lower than a minimum price. (14) For the general arrangement, there should be continued differentiation of the preferences between non-sensitive products and sensitive products, to take account of the situation of the sectors manufacturing the same products in the Community. (15) Tariff duties on non-sensitive products should continue to be suspended, while duties on sensitive products should enjoy a tariff reduction, in order to ensure a satisfactory utilisation rate while at the same time taking account of the situation of the corresponding Community industries. (16) Such a tariff reduction should be sufficiently attractive, in order to motivate traders to make use of the opportunities offered by the scheme. Therefore, as far as the ad valorem duties are concerned, the general reduction should be by a flat rate of 3,5 percentage points from the most favoured nation duty-rate, while such duties for textiles and textile goods should be reduced by 20 %. Specific duties should be reduced by 30 %. Where a minimum duty is specified, that minimum duty should not apply. (17) Where the preferential duty-rates, calculated in accordance with Regulation (EC) No 980/2005, provide for a higher tariff reduction, such rates should continue to apply. (18) Duties should be suspended totally, where the preferential treatment for an individual import declaration results in an ad valorem duty of 1 % or less or in a specific duty of EUR 2 or less, since the cost of collecting such duties might be higher than the revenue gained. (19) For the sake of coherence in the Communitys commercial policy, a beneficiary country should not benefit from both the scheme and a preferential trade agreement, if that agreement covers all the preferences provided for by the present scheme to that country. (20) Graduation should be based on criteria related to sections of the Common Customs Tariff. The graduation of a section for a beneficiary country should be applied when the section meets the criteria for graduation during three consecutive years, in order to increase predictability and fairness of graduation by eliminating the effect of large and exceptional variations in the import statistics. (21) The rules of origin concerning the definition of the concept of originating products, the procedures and the methods of administrative cooperation related thereto, laid down in Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code (3), should apply to the tariff preferences provided for by this Regulation, in order to ensure that the benefit of this scheme goes only to those beneficiary countries which the scheme is intended to benefit. (22) The reasons for temporary withdrawal should include serious and systematic violations of the principles laid down in certain international conventions concerning core human rights and labour rights or related to the environment or good governance, so as to promote the objectives of those conventions and to ensure that no beneficiary country receives unfair advantage through continuous violation of those conventions. (23) Due to the political situation in Myanmar and in Belarus, the temporary withdrawal of all tariff preferences in respect of imports of products originating in Myanmar or Belarus should be maintained. (24) Where necessary, references in other Community legislation should be updated to refer to this Regulation. Council Regulations (EC) No 552/97 of 24 March 1997 temporarily withdrawing access to generalised tariff preferences from the Union of Myanmar (4), No 1933/2006 of 21 December 2006 temporarily withdrawing access to the generalised tariff preferences from the Republic of Belarus (5) and Commission Regulations (EC) No 1100/2006 of 17 July 2006 laying down, for the marketing years 2006/2007, 2007/08 and 2008/2009, detailed rules for the opening and administration of tariff quotas for raw cane-sugar for refining, originating in least developed countries, as well as detailed rules applying to the importation of products under tariff heading 1701 originating in least developed countries (6) and (EC) No 964/2007 of 14 August 2007 laying down detailed rules for the opening and administration of the tariff quotas for rice originating in the least developed countries for the marketing years 2007/2008 and 2008/2009 (7) should therefore be amended accordingly. (25) The measures necessary for the implementation of this Regulation should be adopted in accordance with Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (8), HAS ADOPTED THIS REGULATION: CHAPTER I GENERAL PROVISIONS Article 1 1. The scheme of generalised tariff preferences (hereinafter referred to as the scheme) shall apply in accordance with this Regulation. 2. This Regulation provides for the following tariff preferences: (a) a general arrangement; (b) a special incentive arrangement for sustainable development and good governance; and (c) a special arrangement for the least-developed countries. Article 2 For the purposes of this Regulation: (a) Common Customs Tariff duties means the duties specified in Part Two of Annex I to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (9), except those duties set up within the framework of tariff quotas; (b) section means any of the sections of the Common Customs Tariff as laid down by Regulation (EEC) No 2658/87. Section XI shall be treated as being made up of two separate sections, with Section XI(a) comprising Chapters 50-60 of the Common Customs Tariff, and Section XI(b) comprising Chapters 61-63 of the Common Customs Tariff; (c) beneficiary countries and territories means countries and territories listed in Annex I to this Regulation. Article 3 1. A beneficiary country shall be removed from the scheme when it has been classified by the World Bank as a high-income country during three consecutive years, and when the value of imports for the five largest sections of its imports covered by the GSP into the Community represents less than 75 % of the total GSP-covered imports from that beneficiary country into the Community. 2. When a beneficiary country benefits from a preferential trade agreement with the Community which covers all the preferences provided for by the present scheme to that country, it shall be removed from the list of beneficiary countries. The Commission shall inform the Committee referred to in Article 27 about the preferences provided by the preferential trade agreement referred to in the first subparagraph. 3. The Commission shall notify the beneficiary country concerned of its removal from the list of beneficiary countries. Article 4 The products included in the arrangements referred to in Article 1(2)(a) and (b) are listed in Annex II. Article 5 1. The tariff preferences provided shall apply to imports of products included in the arrangement enjoyed by the beneficiary country in which they originate. 2. For the purposes of the arrangements referred to in Article 1(2), the rules of origin concerning the definition of the concept of originating products, the procedures and the methods of administrative cooperation related thereto, shall be those laid down in Regulation (EEC) No 2454/93. 3. Regional cumulation within the meaning and provisions of Regulation (EEC) No 2454/93 shall also apply where a product used in further manufacture in a country belonging to a regional group originates in another country of the group, which does not benefit from the arrangements applying to the final product, provided that both countries benefit from regional cumulation for that group. CHAPTER II ARRANGEMENTS AND TARIFF PREFERENCES SECTION 1 General arrangement Article 6 1. Common Customs Tariff duties on products listed in Annex II as non-sensitive products shall be suspended entirely, except for agricultural components. 2. Common Customs Tariff ad valorem duties on products listed in Annex II as sensitive products shall be reduced by 3,5 percentage points. For products from Sections XI(a) and XI(b), this reduction shall be 20 %. 3. Where preferential duty-rates, calculated in accordance with Article 7 of Regulation (EC) No 980/2005, on the Common Customs Tariff ad valorem duties applicable on 25 August 2008, provide for a tariff reduction, for the products referred to in paragraph 2 of this Article, of more than 3,5 percentage points, those preferential duty-rates shall apply. 4. Common Customs Tariff specific duties, other than minimum or maximum duties, on products listed in Annex II as sensitive products shall be reduced by 30 %. 5. Where Common Customs Tariff duties on products listed in Annex II as sensitive products include ad valorem duties and specific duties, the specific duties shall not be reduced. 6. Where duties reduced in accordance with paragraphs 2 and 4 specify a maximum duty, that maximum duty shall not be reduced. Where such duties specify a minimum duty, that minimum duty shall not apply. 7. The tariff preferences referred to in paragraphs 1, 2, 3 and 4 shall not apply to products from sections in respect of which those tariff preferences have been removed, for the country of origin concerned, in accordance with Article 13 and Article 20(8) as listed in column C of Annex I. SECTION 2 Special incentive arrangement for sustainable development and good governance Article 7 1. Common Customs Tariff ad valorem duties on all products listed in Annex II which originate in a country included in the special incentive arrangement for sustainable development and good governance shall be suspended. 2. Common Customs Tariff specific duties on products referred to in paragraph 1 shall be suspended entirely, except for products for which the Common Customs Tariff duties include ad valorem duties. For products with CN code 1704 10 90, the specific duty shall be limited to 16 % of the customs value. 3. For a beneficiary country, the special incentive arrangement for sustainable development and good governance shall not include products from the sections for which, according to column C of Annex I, these tariff preferences have been withdrawn. Article 8 1. The special incentive arrangement for sustainable development and good governance may be granted to a country which: (a) has ratified and effectively implemented all the conventions listed in Annex III; (b) gives an undertaking to maintain the ratification of the conventions and their implementing legislation and measures, and accepts regular monitoring and review of its implementation record in accordance with the implementation provisions of the conventions it has ratified; and (c) is considered to be a vulnerable country as defined in paragraph 2. 2. For the purposes of this Section a vulnerable country means a country: (a) which is not classified by the World Bank as a high-income country during three consecutive years, and of which the five largest sections of its GSP-covered imports into the Community represent more than 75 % in value of its total GSP-covered imports; and (b) of which the GSP-covered imports into the Community represent less than 1 % in value of the total GSP-covered imports into the Community. The data to be used are: (a) for the purpose of Article 9(a)(i)  those available on 1 September 2007, as an annual average over three consecutive years; (b) for the purpose of Article 9(a)(ii)  those available on 1 September 2009, as an annual average over three consecutive years. 3. The Commission shall keep under review the status of ratification and effective implementation of the conventions listed in Annex III by examining available information from relevant monitoring bodies. The Commission shall inform the Council if this information indicates that there has been a diversion, by a beneficiary country, from the effective implementation of any of the conventions. In time for discussion on the next Regulation, the Commission shall present, to the Council, a summary report on the status of ratification and available recommendations by relevant monitoring bodies. Article 9 1. Without prejudice to paragraph 3, the special incentive arrangement for sustainable development and good governance shall be granted if the following conditions are met: (a) a country or territory listed in Annex I has made a request to that effect either: (i) by 31 October 2008, to be granted the special incentive arrangement as from 1 January 2009; or (ii) by 30 April 2010, to be granted the special incentive arrangement as from 1 July 2010; and (b) an examination of the request shows that the requesting country or territory fulfils the conditions laid down in Article 8(1) and (2). 2. The requesting country shall submit its request to the Commission in writing, and shall provide comprehensive information concerning the ratification of the conventions referred to in Annex III, the legislation and measures to implement the provisions of the conventions effectively, and its commitment to accept and comply fully with the monitoring and review mechanism envisaged in the relevant conventions and related instruments. 3. Those countries which were granted the special incentive arrangement for sustainable development and good governance under Regulation (EC) No 980/2005 shall also submit a request, in accordance with paragraphs 1 and 2 of this Article. Countries granted the special incentive arrangement for sustainable development and good governance on the basis of a request under paragraph 1(a)(i) shall not be required to submit a request under paragraph 1(a)(ii). Article 10 1. The Commission shall examine the request accompanied by the information referred to in Article 9(2). When examining the request the Commission shall take account of the findings of the relevant international organisations and agencies. It may ask the requesting country any questions which it considers relevant, and may verify the information received with the requesting country or with any other relevant sources. 2. After having examined the request the Commission shall decide in accordance with the procedure referred to in Article 27(4) whether to grant the requesting country the special incentive arrangement for sustainable development and good governance. 3. The Commission shall notify the requesting country of a decision taken in accordance with paragraph 2. Where a country is granted the special incentive arrangement, it shall be informed of the date on which that decision enters into force. The Commission shall publish a notice in the Official Journal of the European Union, listing the countries benefiting from the special incentive arrangement for sustainable development and good governance: (a) by 15 December 2008, for a request under Article 9(1)(a)(i); or (b) by 15 June 2010 for a request under Article 9(1)(a)(ii). 4. Where the requesting country is not granted the special incentive arrangement, the Commission shall give the reasons, if that country so requests. 5. The Commission shall conduct all relations with a requesting country concerning the request acting in accordance with the procedure referred to in Article 27(4). 6. The special incentive arrangement for sustainable development and good governance granted under Council Regulation (EC) No 980/2005 shall continue to be granted from 1 January 2009 to any country still subject to an investigation initiated under Article 18(2) of that Regulation, until the date of conclusion of such investigation under this Regulation. SECTION 3 Special arrangement for the least-developed countries Article 11 1. Without prejudice to paragraphs 2 and 3, the Common Customs Tariff duties on all products from Chapters 1 to 97 of the Harmonised System except those from Chapter 93 thereof, originating in a country which according to Annex I benefits from the special arrangement for the least-developed countries, shall be suspended entirely. 2. The Common Customs Tariff duties on the products under tariff heading 1006 shall be reduced by 80 % until 31 August 2009, and suspended entirely with effect from 1 September 2009. 3. The Common Customs Tariff duties on the products under tariff heading 1701 shall be reduced by 80 % until 30 September 2009, and suspended entirely with effect from 1 October 2009. 4. For the period from 1 October 2009 to 30 September 2012 the importer of products under tariff heading 1701 shall undertake to purchase such products at a minimum price not lower than 90 % of the reference price (on a cif basis) set in Article 3 of Council Regulation (EC) No 318/2006 of 20 February 2006 on the common organisation of the markets in the sugar sector (10) for the relevant marketing year. 5. Until Common Customs Tariff duties on the products under tariff headings 1006 and 1701 are entirely suspended in accordance with paragraphs 2 and 3, a global tariff quota at zero duty shall be opened for every marketing year for products under tariff heading 1006 and subheading 1701 11 10 respectively, originating in the countries benefiting from this special arrangement. The tariff quotas for the marketing year 2008/2009 shall be equal to 6 694 tonnes, husked rice equivalent, for products under tariff heading 1006 and 204 735 tonnes, white sugar equivalent, for products under subheading 1701 11 10. 6. For the period from 1 October 2009 to 30 September 2015, imports of products under tariff heading 1701 shall require an import licence. 7. The Commission shall adopt detailed rules for implementing the provisions referred to in paragraphs 4, 5 and 6 of this Article in accordance with the procedure referred to in Article 195 of Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (11). 8. When a country is excluded by the UN from the list of the least-developed countries, it shall be withdrawn from the list of the beneficiaries of this arrangement. The removal of a country from the arrangement and the establishment of a transitional period of at least three years shall be decided by the Commission, in accordance with the procedure referred to in Article 27(4). Article 12 Article 11(3) and (5) that refer to products under tariff subheading 1701 11 10 shall not apply to products originating in countries benefiting from the preferences referred to in this section and released for free circulation in the French overseas departments. SECTION 4 Common provisions Article 13 1. The tariff preferences referred to in Articles 6 and 7 shall be removed, in respect of products originating in a beneficiary country of a section, when the average value of Community imports from that country of products included in the section concerned and covered by the arrangement enjoyed by that country exceeds 15 % of the value of Community imports of the same products from all beneficiary countries and territories over three consecutive years, on the basis of the most recent data available on 1 September 2007. For each of the Sections XI(a) and XI(b), the threshold shall be 12,5 %. 2. The sections removed in accordance with paragraph 1 are listed in column C of Annex I. The sections thus removed shall remain so for the period of application of this Regulation as referred to in Article 32(2). 3. The Commission shall notify a beneficiary country of the removal of a section. 4. Paragraph 1 shall not apply to a beneficiary country in respect of any section which represents more than 50 % in value of all GSP-covered imports into the Community originating from that country. 5. The statistical source to be used for the purpose of this Article shall be Eurostats external trade statistics. Article 14 1. Where the rate of an ad valorem duty for an individual import declaration reduced in accordance with this Chapter is 1 % or less, that duty shall be suspended entirely. 2. Where the rate of a specific duty for an individual import declaration reduced in accordance with the provisions of this Chapter is EUR 2 or less per individual euro amount, that duty shall be suspended entirely. 3. Subject to paragraphs 1 and 2, the final rate of preferential duty calculated in accordance with this Regulation shall be rounded down to the first decimal place. CHAPTER III TEMPORARY WITHDRAWAL AND SAFEGUARD PROVISIONS SECTION 1 Temporary withdrawal Article 15 1. The preferential arrangements provided for in this Regulation may be withdrawn temporarily, in respect of all or of certain products originating in a beneficiary country, for any of the following reasons: (a) the serious and systematic violation of principles laid down in the conventions listed in Part A of Annex III, on the basis of the conclusions of the relevant monitoring bodies; (b) the export of goods made by prison labour; (c) serious shortcomings in customs controls on the export or transit of drugs (illicit substances or precursors), or failure to comply with international conventions on money-laundering; (d) serious and systematic unfair trading practices which have an adverse effect on the Community industry and which have not been addressed by the beneficiary country. For those unfair trading practices which are prohibited or actionable under the WTO Agreements, the application of this Article shall be based on a previous determination to that effect by the competent WTO body; (e) the serious and systematic infringement of the objectives of regional fishery organisations or arrangements of which the Community is a member concerning the conservation and management of fishery resources. 2. Without prejudice to paragraph 1, the special incentive arrangement referred to in Section 2 of Chapter II may be withdrawn temporarily, in respect of all or of certain products included in this arrangement and originating in a beneficiary country, in particular if the national legislation no longer incorporates those conventions referred to in Annex III which have been ratified in fulfilment of the requirements of Article 8(1) and (2) or if that legislation is not effectively implemented. 3. The preferential arrangements provided for in this Regulation shall not be withdrawn pursuant to paragraph 1(d) in respect of products which are subject to anti-dumping or countervailing measures under Regulations (EC) No 384/96 (12) or (EC) No 2026/97 (13), for the reasons which justify those measures. Article 16 1. The preferential arrangements provided for in this Regulation may be withdrawn temporarily, in respect of all or of certain products originating in a beneficiary country, in cases of fraud, irregularities or systematic failure to comply with or to ensure compliance with the rules concerning the origin of the products and with the procedures related thereto, or failure to provide the administrative cooperation as required for the implementation and policing of the arrangements referred to in Article 1(2). 2. The administrative cooperation referred to in paragraph 1 requires, inter alia, that a beneficiary country: (a) communicate to the Commission and update the information necessary for the implementation of the rules of origin and the policing thereof; (b) assist the Community by carrying out, at the request of the customs authorities of the Member States, subsequent verification of the origin of the goods, and communicate its results in time; (c) assist the Community by allowing the Commission, in coordination and close cooperation with the competent authorities of the Member States, to conduct Community administrative and investigative cooperation missions in that country, in order to verify the authenticity of documents or the accuracy of information relevant for granting the benefit of the arrangements referred to in Article 1(2); (d) carry out or arrange for appropriate inquiries to identify and prevent contravention of the rules of origin; (e) comply with or ensure compliance with the rules of origin in respect of regional cumulation, within the meaning of Regulation (EEC) No 2454/93, if the country benefits therefrom; (f) assist the Community in the verification of conduct where there is the presumption of origin-related fraud. The existence of fraud may be presumed where imports of products under the preferential arrangements provided for in this Regulation massively exceed the usual levels of the beneficiary countrys exports. 3. The Commission may suspend the preferential arrangements provided for in this Regulation, in respect of all or of certain products originating in a beneficiary country, where it considers that there is sufficient evidence that temporary withdrawal would be justified for the reasons referred to in paragraphs 1 and 2, provided that it has first: (a) informed the Committee referred to in Article 27; (b) called on the Member States to take such precautionary measures as are necessary, in order to safeguard the Communitys financial interests and/or secure compliance by the beneficiary country with its obligations; and (c) published a notice in the Official Journal of the European Union stating that there are grounds for reasonable doubt about the application of the preferential arrangements and/or compliance by the beneficiary country with its obligations, which may call into question its right to continue to enjoy the benefits granted by this Regulation. The Commission shall inform the beneficiary country concerned of any decision taken in accordance with this paragraph, before it becomes effective. The Commission shall also notify the Committee referred to in Article 27. 4. Any Member State may refer a decision taken in accordance with paragraph 3 to the Council within one month. The Council, acting by a qualified majority, may take a different decision within one month. 5. The period of suspension shall not exceed six months. On conclusion of the period, the Commission shall decide either to terminate the suspension after informing the Committee referred to in Article 27 or to extend the period of suspension in accordance with the procedure referred to in paragraph 3 of this Article. 6. Member States shall communicate to the Commission all relevant information that may justify the suspension of preferences or its extension. Article 17 1. Where the Commission or a Member State receives information that may justify temporary withdrawal and where the Commission or a Member State considers that there are sufficient grounds for an investigation, it shall inform the Committee referred to in Article 27 and request consultations. The consultations shall take place within one month. 2. Following the consultations, the Commission may decide, within one month and in accordance with the procedure referred to in Article 27(5), to initiate an investigation. Article 18 1. Where the Commission decides to initiate an investigation, it shall publish a notice in the Official Journal of the European Union announcing the investigation, and notify the beneficiary country concerned thereof. The notice shall provide a summary of the information received, and state that any relevant information should be sent to the Commission. It shall specify the period, which may not exceed four months from the date of publication of the notice, within which interested parties may make their views known in writing. 2. The Commission shall provide the beneficiary country concerned with every opportunity to cooperate in the investigation. 3. The Commission shall seek all information it considers necessary, including the available assessments, comments, decisions, recommendations and conclusions of the relevant supervisory bodies of the UN, the ILO and other competent international organisations. These shall serve as the point of departure for the investigation into whether temporary withdrawal is justified for the reason referred to in Article 15(1)(a). The Commission may verify the information received with economic operators and the beneficiary country concerned. 4. The Commission may be assisted by officials of the Member State on whose territory verification might be sought, if that Member State so requests. 5. Where information requested by the Commission is not provided within the period specified in the notice announcing the investigation, or the investigation is significantly impeded, findings may be made on the basis of the facts available. 6. The investigation shall be completed within one year. The Commission may extend this period, in accordance with the procedure referred to in Article 27(5). Article 19 1. The Commission shall submit a report on its findings to the Committee referred to in Article 27. 2. Where the Commission considers that the findings do not justify temporary withdrawal, it shall decide, in accordance with the procedure referred to in Article 27(5), to terminate the investigation. In that case, the Commission shall publish a notice in the Official Journal of the European Union, announcing the termination of the investigation and setting out its main conclusions. 3. Where the Commission considers that the findings justify temporary withdrawal for the reason referred to in Article 15(1)(a), it shall decide, in accordance with the procedure referred to in Article 27(5), to monitor and evaluate the situation in the beneficiary country concerned for a period of six months. The Commission shall notify the beneficiary country concerned of this decision and shall publish a notice in the Official Journal of the European Union, announcing that it intends to submit a proposal to the Council for temporary withdrawal, unless, before the end of the period, the beneficiary country concerned makes a commitment to take the measures necessary to conform, in a reasonable period of time, with the conventions referred to in Part A of Annex III. 4. Where the Commission considers temporary withdrawal to be necessary, it shall submit an appropriate proposal to the Council, which shall decide within two months by a qualified majority. In the case referred to in paragraph 3, the Commission shall submit its proposal at the end of the period referred to in that paragraph. 5. Where the Council decides on temporary withdrawal, such decision shall enter into force six months after it is taken, unless the Council, following an appropriate proposal by the Commission decides before then that the reasons justifying it no longer prevail. SECTION 2 Safeguard clause Article 20 1. Where a product originating in a beneficiary country is imported on terms which cause, or threaten to cause, serious difficulties to a Community producer of like or directly competing products, normal Common Customs Tariff duties on that product may be reintroduced at any time at the request of a Member State or on the Commissions initiative. 2. The Commission shall take a formal decision, within a reasonable period of time, to initiate an investigation. Where the Commission decides to initiate an investigation, it shall publish a notice, in the Official Journal of the European Union, announcing the investigation. The notice shall provide a summary of the information received, and state any relevant information to be sent to the Commission. It shall specify the period, which shall not exceed four months from the date of publication of the notice, within which interested parties may make their views known in writing. 3. The Commission shall seek all information which it deems necessary, and may verify the information received with the beneficiary country concerned and any other relevant source. It may be assisted by officials of the Member State on whose territory verification might be sought, if that Member State so requests. 4. In examining whether there are serious difficulties, the Commission shall take account, inter alia, of the following factors concerning Community producers, where the information is available: (a) market share; (b) production; (c) stocks; (d) production capacity; (e) bankruptcies; (f) profitability; (g) capacity utilisation; (h) employment; (i) imports; (j) prices. 5. The investigation shall be completed within six months from the date of publication of the notice referred to in paragraph 2. The Commission may, in the case of exceptional circumstances and after consultation of the Committee referred to in Article 27, extend this period in accordance with the procedure referred to in Article 27(5). 6. The Commission shall take a decision within one month, in accordance with the procedure referred to in Article 27(5). Such decision shall enter into force within one month from the date of its publication in the Official Journal of the European Union. 7. Where exceptional circumstances requiring immediate action make an investigation impossible, the Commission may, after informing the Committee referred to in Article 27, take any preventive measure which is strictly necessary. 8. The Commission, on 1 January of each year during the period of application of this Regulation as referred to in Article 32(2), on its own initiative or at the request of a Member State and after informing the Committee referred to in Article 27, shall remove the preferences referred to in Article 6 and 7 with respect to the products from Section XI(b) where imports of those products, as referred to in Article 13(1), originating in a beneficiary country: (a) increase by at least 20 % in quantity (by volume), as compared with the previous calendar year; or (b) exceed 12,5 % of the value of Community imports of products from Section XI(b) from all countries and territories listed in Annex I during any period of twelve months. This provision shall not apply to countries benefiting from the special arrangement for the least-developed countries referred to in Article 11, nor to countries with a share of imports into the Community, as defined in Article 13(1), not exceeding 8 %. The removal of the preferences shall take effect two months after the date of publication of the Commissions decision to this effect in the Official Journal of the European Union. Article 21 Where imports of products included in Annex I to the Treaty cause, or threaten to cause, serious disturbance to Community markets, in particular to one or more of the outermost regions, or these markets regulatory mechanisms, the Commission, on its own initiative or at the request of a Member State, may suspend the preferential arrangements in respect of the products concerned after consulting the management committee for the relevant common market organisation. Article 22 1. The Commission shall inform the beneficiary country concerned as soon as possible of any decision taken in accordance with Article 20 or 21 before it becomes effective. The Commission shall also notify the Council and the Member States thereof. 2. Any Member State may refer a decision taken in accordance with Article 20 or 21 to the Council within one month. The Council, acting by qualified majority, may adopt a different decision within one month. SECTION 3 Surveillance measures in the agricultural sector Article 23 1. Without prejudice to Article 20, products from Chapters 1 to 24 of the Common Customs Tariff originating in beneficiary countries, may be subject to a special surveillance mechanism, in order to avoid disturbances to the Communitys market. The Commission, on its own initiative or at the request of a Member State, shall decide on the products to which this surveillance mechanism shall be applied. 2. In the case of application of Article 20 to products from Chapters 1 to 24 of the Common Customs Tariff originating in beneficiary countries, the periods mentioned in Article 20(2) and (5) shall be reduced to two months in the following cases: (a) when the beneficiary country concerned does not ensure compliance with the rules of origin or does not provide the administrative cooperation referred to in Article 16; or (b) when imports of products from Chapters 1 to 24 under the preferential arrangements granted under this Regulation massively exceed the usual levels of exports from the beneficiary country concerned. SECTION 4 Common provision Article 24 Nothing in this Chapter shall affect the application of safeguard clauses adopted as part of the Common Agricultural Policy under Article 37 of the Treaty, or as part of the Common Commercial Policy under Article 133 of the Treaty, or any other safeguard clauses which may be applied. CHAPTER IV PROCEDURAL PROVISIONS Article 25 The Commission shall, in accordance with the procedure referred to in Article 27(5), adopt amendments to the Annexes to this Regulation made necessary: (a) by amendments to the Combined Nomenclature; (b) by changes in the international status or classification of countries or territories; (c) by the application of Article 3(2); (d) if a country has reached the thresholds set out in Article 3(1); (e) for the establishment of the list of beneficiary countries in accordance with Article 10. Article 26 1. Within six weeks of the end of each quarter, Member States shall send the Eurostat their statistical data on products placed under the customs procedure of release for free circulation during that quarter under the tariff preferences provided for in this Regulation according to Council Regulation (EC) No 1172/95 (14) and Commission Regulation (EC) No 1917/2000 (15). These data, supplied by reference to the Combined Nomenclature codes and, where applicable, the TARIC codes, shall show, by country of origin, the values, quantities and any supplementary units required in accordance with the definitions in Council Regulation (EC) No 1172/95 and Commission Regulation (EC) No 1917/2000. 2. In accordance with Article 308(d) of Regulation (EEC) No 2454/93, Member States shall forward to the Commission, at its request, details of the quantities of products released for free circulation under the tariff preferences provided for in this Regulation, during the previous months. These data shall include the products referred to in paragraph 3. 3. The Commission shall, in close cooperation with Member States, monitor the imports of products with CN codes 0603, 0803 00 19, 1006, 1604 14, 1604 19 31, 1604 19 39, 1604 20 70, 1701, 1704, 1806 10 30, 1806 10 90, 2002 90, 2103 20, 2106 90 59, 2106 90 98 and 6403, in order to determine whether the conditions referred to in Articles 20 and 21 are fulfilled. Article 27 1. Without prejudice to Article 11(7), the Commission shall be assisted by a Generalised Preferences Committee (hereinafter referred to as the Committee). 2. The Committee may examine any matter relating to the application of this Regulation, raised by the Commission or at the request of a Member State. 3. The Committee shall examine the effects of the scheme, on the basis of a report from the Commission covering the period since 1 January 2006. This report shall cover all of the preferential arrangements referred to in Article 1(2), and shall be presented in time for the discussion on the next Regulation. 4. Where reference is made to this paragraph, Articles 5 and 7 of Decision 1999/468/EC shall apply. The period laid down in Article 5(6) of Decision 1999/468/EC shall be set at three months. 5. Where reference is made to this paragraph, Articles 3 and 7 of Decision 1999/468/EC shall apply. CHAPTER V AMENDMENTS TO REGULATIONS (EC) No 552/97, (EC) No 1933/2006, (EC) No 1100/2006 and (EC) No 964/2007 Article 28 Regulation (EC) No 552/97 is hereby amended as follows: 1. in Article 1, the words: Regulation (EC) No 3281/94 and Regulation (EC) No 1256/96 shall be replaced by the words Council Regulation (EC) No 732/2008 of 22 July 2008 applying a scheme of generalised tariff preferences for the period from 1 January 2009 to 31 December 2011 (16). 2. in Article 2, the words Article 9(1), first indent, of Regulation (EC) No 3281/94 and Article 9(1), first indent, of Regulation (EC) No 1256/96 shall be replaced by the words Article 15(1)(a) of Regulation (EC) No 732/2008. Article 29 In Regulation (EC) No 1933/2006, the words in Article 1 Regulation (EC) No 980/2005 shall be replaced by the words Council Regulation (EC) No 732/2008 of 22 July 2008 applying a scheme of generalised tariff preferences for the period from 1 January 2009 to 31 December 2011 (17) Article 30 Regulation (EC) No 1100/2006 is hereby amended as follows: 1. in the first indent of Article 1, the words Article 12(5) of Regulation (EC) No 980/2005 shall be replaced by the words Article 11(5) of Council Regulation (EC) No 732/2008 of 22 July 2008 applying a scheme of generalised tariff preferences for the period from 1 January 2009 to 31 December 2011 (18) 2. in the second indent of Article 1, the words Article 12(4) and (5) of Regulation (EC) No 980/2005 shall be replaced by the words Article 11(3) and (5) of Regulation (EC) No 732/2008; 3. in Article 3(1), the first and second subparagraphs shall be replaced by the following: The following global tariff quotas at zero duty, expressed as white-sugar  equivalent, shall be opened for imports of raw cane-sugar for refining of CN code 1701 11 10, originating in a country which, according to Annex I to Regulation (EC) No 732/2008, benefits from the special arrangement for least developed countries:  178 030,75 tonnes for the marketing year from 1 October 2007 to 30 September 2008,  204 735 tonnes for the marketing year from 1 October 2008 to 30 September 2009. The quotas shall bear the order numbers 09.4361 and 09.4362, respectively.; 4. Article 3(2) shall be amended as follows: (a) the first subparagrah shall be replaced by the following: 2. For imports, other than those referred to in paragraph 1, of products of tariff heading 1701 originating in least developed countries, the Common Customs Tariff (CCT) duties, as well as the additional duties referred to in Article 27 of Regulation (EC) No 318/2006 and subject to Article 36 of Regulation (EC) No 951/2006, shall be reduced in accordance with Article 11(3) of Regulation (EC) No 732/2008 by 50 % on 1 July 2007, by 80 % on 1 July 2008, and suspended entirely with effect from 1 October 2009.; (b) in point (c) of the third subparagraph, the word June shall be replaced by the word September; (c) point (d) of the third subparagraph is deleted; 5. in Article 5(7)(d), the words the approved operator's pledge shall be replaced by the words the applicant's pledge; 6. in Article 5(8)(a), the words Annex I to Regulation (EC) No 980/2005 shall be replaced by the words Annex I to Regulation (EC) No 732/2008; 7. in the first indent of Article 5(8)(c), the words Article 12(5) of Regulation (EC) No 980/2005 shall be replaced by the words Article 11(5) of Regulation (EC) No 732/2008; 8. in the second indent of Article 5(8)(c), the words Article 12(4) of Regulation (EC) No 980/2005 shall be replaced by the words Article 11(3) of Regulation (EC) No 732/2008; 9. In Article 10(2), the words Article 12(4) of Regulation (EC) No 980/2005 shall be replaced by the words Article 11(3) of Regulation (EC) No 732/2008. Article 31 Regulation (EC) No 964/2007 is hereby amended as follows: 1. in the first subparagraph of Article 1(1), the words Article 12(5) of Regulation (EC) No 980/2005 are replaced by the words Article 11(5) of Council Regulation (EC) No 732/2008 of 22 July 2008 applying a scheme of generalised tariff preferences for the period from 1 January 2009 to 31 December 2011 (19). 2. In the second subparagraph of Article 1(1), the words Annex I to Regulation (EC) No 980/2005 are replaced by the words Annex I to Regulation (EC) No 732/2008. CHAPTER VI FINAL PROVISIONS Article 32 1. This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. 2. It shall apply from 1 January 2009 until 31 December 2011. However, the expiry date shall not apply to the special arrangement for the least-developed countries, nor, to the extent that they are applied in conjunction with that arrangement, to any other provisions of this Regulation. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 July 2008. For the Council The President B. KOUCHNER (1) Opinion delivered on 5 June 2008 following non-compulsory consultation (not yet published in the Official Journal). (2) Council Regulation (EC) No 980/2005 of 27 June 2005 applying a scheme of generalised tariff preferences (OJ L 169, 30.6.2005, p. 1). Regulation as last amended by Regulation (EC) No 55/2008 (OJ L 20, 24.1.2008, p. 1). (3) OJ L 253, 11.10.1993, p. 1. Regulation as last amended by Regulation (EC) No 214/2007 (OJ L 62, 1.3.2007, p. 6). (4) OJ L 85, 27.3.1997, p. 8. (5) OJ L 405, 30.12.2006, p. 35. (6) OJ L 196, 18.7.2006, p. 3. (7) OJ L 213, 15.8.2007, p. 26. (8) OJ L 184, 17.7.1999, p. 23. Decision as amended by Decision 2006/512/EC (OJ L 200, 22.7.2006, p. 11). (9) OJ L 256, 7.9.1987, p. 1. Regulation as last amended by Commission Regulation (EC) No 360/2008 (OJ L 111, 23.4.2008, p. 9). (10) OJ L 58, 28.2.2006, p. 1. Regulation as last amended by Commission Regulation (EC) No 1260/2007 (OJ L 283, 27.10.2007, p. 1). (11) OJ L 299, 16.11.2007, p. 1. Regulation as last amended by Commission Regulation (EC) No 510/2008 (OJ L 149, 7.6.2008, p. 61). (12) Council Regulation (EC) No 384/96 of 22 December 1995 on protection against dumped imports from countries not members of the European Community (OJ L 56, 6.3.1996, p. 1). Regulation as last amended by Regulation (EC) No 2117/2005 (OJ L 340, 23.12.2005, p. 17). (13) Council Regulation (EC) No 2026/97 of 6 October 1997 on protection against subsidized imports from countries not members of the European Community (OJ L 288, 21.10.1997, p. 1). Regulation as last amended by Regulation (EC) No 461/2004 (OJ L 77, 13.3.2004, p. 12). (14) Council Regulation (EC) No 1172/95 of 22 May 1995 on the statistics relating to the trading of goods by the Community and its Member States with non-member countries (OJ L 118, 25.5.1995, p. 10). Regulation as last amended by Regulation (EC) No 1882/2003 of the European Parliament and of the Council (OJ L 284, 31.10.2003, p. 1). (15) Commission Regulation (EC) No 1917/2000 of 7 September 2000 laying down certain provisions for the implementation of Council Regulation (EC) No 1172/95 as regards statistics on external trade (OJ L 229, 9.9.2000, p. 14). Regulation as last amended by Regulation (EC) No 1949/2005 (OJ L 312, 29.11.2005, p. 10). (16) OJ L 211, 6.8.2008, p. 1; (17) OJ L 211, 6.8.2008, p. 1. (18) OJ L 211, 6.8.2008, p. 1; (19) OJ L 211, 6.8.2008, p. 1; ANNEX I Beneficiary countries (1) and territories of the Communitys scheme of generalised tariff preferences Column A: alphabetical code, in accordance with the nomenclature of countries and territories for the external trade statistics of the Community Column B: name of the country or territory Column C: section(s) in respect of which the tariff preferences have been removed, for the beneficiary country concerned (Article 13) Column D: country included in the special arrangement for the least developed countries (Article 11) Column E: country included in the special incentive arrangement for sustainable development and good governance (Article 7) A B C D E AE United Arab Emirates AF Afghanistan X AG Antigua and Barbuda AI Anguilla AM Armenia AN Netherlands Antilles AO Angola X AQ Antarctica AR Argentina AS American Samoa AW Aruba AZ Azerbaijan BB Barbados BD Bangladesh X BF Burkina Faso X BH Bahrain BI Burundi X BJ Benin X BM Bermuda BN Brunei Darussalam BO Bolivia BR Brazil S-IV Prepared foodstuffs; beverages, spirits and vinegar; tobacco and manufactured tobacco substitutes S-IX Wood and articles of wood; wood charcoal; cork and articles of cork; manufactures of straw, of esparto or of other plaiting materials; basket ware and wickerwork BS Bahamas BT Bhutan X BV Bouvet Island BW Botswana BY Belarus BZ Belize CC Cocos Islands (or Keeling Islands) CD Congo, Democratic Republic of X CF Central African Republic X CG Congo CI CÃ ´te d'Ivoire CK Cook Islands CM Cameroon CN China, People's Republic of S-VI Products of the chemical or allied industries S-VII Plastics and articles thereof; rubber and articles thereof S-VIII Raw hides and skins, leather, furskins and articles thereof; saddlery and harness; travel goods, handbags and similar containers; articles of animal gut (other than silkworm gut) S-IX Wood and articles of wood; wood charcoal; cork and articles of cork; manufactures of straw, of esparto or of other plaiting materials; basketware and wickerwork S-XI(a) Textiles; S-XI(b) Textile articles S-XII Footwear, headgear, umbrellas, sun umbrellas, walking sticks, seat-sticks, whips, riding-crops and parts thereof; prepared feathers and articles made therewith; artificial flowers; articles of human hair S-XIII Articles of stone, plaster, cement, asbestos, mica or similar materials; ceramic products; glass and glassware S-XIV Natural or cultured pearls, precious or semi-precious stones, precious metals, metals clad with precious metal, and articles thereof; imitation jewellery; coin S-XV Base metals and articles of base metal S-XVI Machinery and mechanical appliances; electrical equipment; parts thereof; sound recorders and reproducers, television image and sound recorders and reproducers, and parts and accessories of such articles S-XVII Vehicles, aircraft, vessels and associated transport equipment S-XVIII Optical, photographic, cinematographic, measuring, checking, precision, medical or surgical instruments and apparatus; clocks and watches; musical instruments; parts and accessories thereof S-XX Miscellaneous manufactured articles CO Colombia CR Costa Rica CU Cuba CV Cape Verde X CX Christmas Islands DJ Djibouti X DM Dominica DO Dominican Republic DZ Algeria EC Ecuador EG Egypt ER Eritrea X ET Ethiopia X FJ Fiji FK Falkland Islands FM Micronesia, Federated States of GA Gabon GD Grenada GE Georgia GH Ghana GI Gibraltar GL Greenland GM Gambia X GN Guinea X GQ Equatorial Guinea X GS South Georgia and South Sandwich Islands GT Guatemala GU Guam GW Guinea-Bissau X GY Guyana HM Heard Island and McDonald Islands HN Honduras HT Haiti X ID Indonesia S-III Animal or vegetable fats and oils and their cleavage products; prepared edible fats; animal or vegetable waxes IN India S-XI(a) Textiles IO British Indian Ocean Territory IQ Iraq IR Iran JM Jamaica JO Jordan KE Kenya KG Kyrgyzstan KH Cambodia X KI Kiribati X KM Comoros X KN St Kitts and Nevis KW Kuwait KY Cayman Islands KZ Kazakhstan LA Lao People's Democratic Republic X LB Lebanon LC St Lucia LK Sri Lanka LR Liberia X LS Lesotho X LY Libyan Arab Jamahiriya MA Morocco MG Madagascar X MH Marshall Islands ML Mali X MM Myanmar X MN Mongolia MO Macao MP Northern Mariana Islands MR Mauritania X MS Montserrat MU Mauritius MV Maldives X MW Malawi X MX Mexico MY Malaysia S-III Animal or vegetable fats and oils and their cleavage products; prepared edible fats; animal or vegetable waxes MZ Mozambique X NA Namibia NC New Caledonia NE Niger X NF Norfolk Island NG Nigeria NI Nicaragua NP Nepal X NR Nauru NU Niue OM Oman PA Panama PE Peru PF French Polynesia PG Papua New Guinea PH Philippines PK Pakistan PM St Pierre and Miquelon PN Pitcairn PW Palau PY Paraguay QA Qatar RU Russian Federation RW Rwanda X SA Saudi Arabia SB Solomon Islands X SC Seychelles SD Sudan X SH Saint Helena SL Sierra Leone X SN Senegal X SO Somalia X SR Suriname ST SÃ £o TomÃ © and PrÃ ­ncipe X SV El Salvador SY Syrian Arab Republic SZ Swaziland TC Turks and Caicos Islands TD Chad X TF French Southern Territories TG Togo X TH Thailand S-XIV Natural or cultured pearls, precious or semi-precious stones, precious metals, metals clad with precious metal, and articles thereof; imitation jewellery; coin TJ Tajikistan TK Tokelau TL Timor-Leste X TM Turkmenistan TN Tunisia TO Tonga TT Trinidad and Tobago TV Tuvalu X TZ Tanzania X UA Ukraine UG Uganda X UM United States Minor Outlying Islands UY Uruguay UZ Uzbekistan VC St Vincent and the Grenadines VE Venezuela VG Virgin Islands, British VI Virgin Islands, US VN Vietnam S-XII Footwear, headgear, umbrellas, sun umbrellas, walking sticks, seat-sticks, whips, riding crops and parts thereof; prepared feathers and articles made therewith; artificial flowers; articles of human hair VU Vanuatu X WF Wallis and Futuna WS Samoa X YE Yemen X YT Mayotte ZA South Africa ZM Zambia X ZW Zimbabwe (1) This list includes countries which may have been suspended temporarily from the Communitys GSP or which may not have complied with the requirements for administrative cooperation (a precondition for goods to be granted the benefit of tariff preferences). The Commission or the competent authorities of the country concerned will provide an updated list. ANNEX II List of products included in the arrangements referred to in Article 1(2)(a) and (b) Notwithstanding the rules for the interpretation of the Combined Nomenclature, the description of the products is to be considered as indicative, the tariff preferences being determined by the CN codes. Where ex CN codes are indicated, the tariff preferences are to be determined by the CN code and the description, together. Entry of products with a CN code marked with an asterisk is subject to the conditions laid down in the relevant Community provisions. The column Sensitive/non-sensitive refers to the products included in the general arrangement (Article 6) and in the special incentive arrangement for sustainable development and good governance (Article 7). These products are listed as being either NS (non-sensitive, for the purposes of Article 6(1)) or S (sensitive, for the purposes of Article 6(2)). For reasons of simplification, the products are listed in groups. These may include products for which Common Customs Tariff duties are exempted or suspended. CN code Description Sensitive/non-sensitive 0101 10 90 Live, pure-bred breeding asses and other S 0101 90 19 Live horses, other than pure-bred breeding animals, other than for slaughter S 0101 90 30 Live asses, other than pure-bred breeding animals S 0101 90 90 Live mules and hinnies S 0104 20 10 * Live, pure-bred breeding goats S 0106 19 10 Live domestic rabbits S 0106 39 10 Live pigeons S 0205 00 Meat of horses, asses, mules or hinnies, fresh, chilled or frozen S 0206 80 91 Edible offal of horses, asses, mules or hinnies, fresh or chilled, other than for the manufacture of pharmaceutical products S 0206 90 91 Edible offal of horses, asses, mules or hinnies, frozen, other than for the manufacture of pharmaceutical products S 0207 14 91 Livers, frozen, of fowls of the species Gallus domesticus S 0207 27 91 Livers, frozen, of turkeys S 0207 36 89 Livers, frozen, of ducks, geese or guinea fowls, other than fatty livers of ducks or geese S ex 0208 (1) Other meat and edible meat offal, fresh, chilled or frozen, excluding products under subheading 0208 90 55 (except for the products under subheading 0208 90 70 to which the footnote shall not apply) S 0208 90 70 Frogs' legs NS 0210 99 10 Meat of horses, salted, in brine or dried S 0210 99 59 Offal of bovine animals, salted, in brine, dried or smoked, other than thick skirt and thin skirt S 0210 99 60 Offal of sheep or goats, salted, in brine, dried or smoked S 0210 99 80 Offal, salted, in brine, dried or smoked, other than poultry liver, other than of domestic swine, of bovine animals or of sheep or goats S ex Chapter 3 (2) Fish and crustaceans, molluscs and other aquatic invertebrates, except for products under subheading 0301 10 90 S 0301 10 90 Live, ornamental saltwater fish NS 0403 10 51 0403 10 53 0403 10 59 0403 10 91 0403 10 93 0403 10 99 Yogurt, flavoured or containing added fruit, nuts or cocoa S 0403 90 71 0403 90 73 0403 90 79 0403 90 91 0403 90 93 0403 90 99 Buttermilk, curdled milk and cream, kephir and other fermented or acidified milk and cream, flavoured or containing added fruit, nuts or cocoa S 0405 20 10 0405 20 30 Dairy spreads, of a fat content, by weight, of 39 % or more but not exceeding 75 % S 0407 00 90 Birds' eggs, in shell, fresh, preserved or cooked, other than of poultry S 0409 00 00 (3) Natural honey S 0410 00 00 Edible products of animal origin, not elsewhere specified or included S 0511 99 39 Natural sponges of animal origin, other than raw S ex Chapter 6 Live trees and other plants; bulbs, roots and the like; cut flowers and ornamental foliage, except for products under subheading 0604 91 40 S 0604 91 40 Conifer branches, fresh NS 0701 Potatoes, fresh or chilled S 0703 10 Onions and shallots, fresh or chilled S 0703 90 00 Leeks and other alliaceous vegetables, fresh or chilled S 0704 Cabbages, cauliflowers, kohlrabi, kale and similar edible brassicas, fresh or chilled S 0705 Lettuce (Lactuca sativa) and chicory (Cichorium spp.), fresh or chilled S 0706 Carrots, turnips, salad beetroot, salsify, celeriac, radishes and similar edible roots, fresh or chilled S ex 0707 00 05 Cucumbers, fresh or chilled, from 16 May to 31 October S 0708 Leguminous vegetables, shelled or unshelled, fresh or chilled S 0709 20 00 Asparagus, fresh or chilled S 0709 30 00 Aubergines (eggplants), fresh or chilled S 0709 40 00 Celery other than celeriac, fresh or chilled S 0709 51 00 0709 59 Mushrooms, fresh or chilled, excluding the products under subheading 0709 59 50 S 0709 60 10 Sweet peppers, fresh or chilled S 0709 60 99 Fruits of the genus Capsicum or of the genus Pimenta, fresh or chilled, other than sweet peppers, other than for the manufacture of capsicin or capsicum oleoresin dyes and other than for the industrial manufacture of essential oils or resinoids S 0709 70 00 Spinach, New Zealand spinach and orache spinach (garden spinach), fresh or chilled S 0709 90 10 Salad vegetables, fresh or chilled, other than lettuce (Lactuca sativa) and chicory (Cichorium spp.) S 0709 90 20 Chard (or white beet) and cardoons, fresh or chilled S 0709 90 31 * Olives, fresh or chilled, for uses other than the production of oil S 0709 90 40 Capers, fresh or chilled S 0709 90 50 Fennel, fresh or chilled S 0709 90 70 Courgettes, fresh or chilled S ex 0709 90 80 Globe artichokes, fresh or chilled, from 1 July to 31 October S 0709 90 90 Other vegetables, fresh or chilled S ex 0710 Vegetables (uncooked or cooked by steaming or boiling in water), frozen, except for the product of subheading 0710 80 85 S 0710 80 85 (3) Asparagus (uncooked or cooked by steaming or boiling in water), frozen S ex 0711 Vegetables provisionally preserved (for example, by sulphur dioxide gas, in brine, in sulphur water or in other preservative solutions), but unsuitable in that state for immediate consumption, excluding the products under subheading 0711 20 90 S ex 0712 Dried vegetables, whole, cut, sliced, broken or in powder, but not further prepared, excluding olives and the products under subheading 0712 90 19 S 0713 Dried leguminous vegetables, shelled, whether or not skinned or split S 0714 20 10 * Sweet potatoes, fresh, whole, and intended for human consumption NS 0714 20 90 Sweet potatoes, fresh, chilled, frozen or dried, whether or not sliced or in the form of pellets, other than fresh and whole and intended for human consumption S 0714 90 90 Jerusalem artichokes and similar roots and tubers with high inulin content, fresh, chilled, frozen or dried, whether or not sliced or in the form of pellets; sago pith NS 0802 11 90 0802 12 90 Almonds, fresh or dried, whether or not shelled, other than bitter S 0802 21 00 0802 22 00 Hazelnuts or filberts (Corylus spp.), fresh or dried, whether or not shelled S 0802 31 00 0802 32 00 Walnuts, fresh or dried, whether or not shelled S 0802 40 00 Chestnuts (Castanea spp.), fresh or dried, whether or not shelled or peeled S 0802 50 00 Pistachios, fresh or dried, whether or not shelled or peeled NS 0802 60 00 Macadamia nuts, fresh or dried, whether or not shelled or peeled NS 0802 90 50 Pine nuts, fresh or dried, whether or not shelled or peeled NS 0802 90 85 Other nuts, fresh or dried, whether or not shelled or peeled NS 0803 00 11 Plantains, fresh S 0803 00 90 Bananas, including plantains, dried S 0804 10 00 Dates, fresh or dried S 0804 20 10 0804 20 90 Figs, fresh or dried S 0804 30 00 Pineapples, fresh or dried S 0804 40 00 Avocados, fresh or dried S ex 0805 20 Mandarins (including tangerines and satsumas), and clementines, wilkings and similar citrus hybrids, fresh or dried, from 1 March to 31 October S 0805 40 00 Grapefruit, including pomelos, fresh or dried NS 0805 50 90 Limes (Citrus aurantifolia, Citrus latifolia), fresh or dried S 0805 90 00 Other citrus fruit, fresh or dried S ex 0806 10 10 Table grapes, fresh, from 1 January to 20 July and from 21 November to 31 December, excluding grapes of the variety Emperor (Vitis vinifera cv.) from 1 to 31 December S 0806 10 90 Other grapes, fresh S ex 0806 20 Dried grapes, excluding products under subheading ex 0806 20 30 in immediate containers of a net capacity exceeding 2 kg S 0807 11 00 0807 19 00 Melons (including watermelons), fresh S 0808 10 10 Cider apples, fresh, in bulk, from 16 September to 15 December S 0808 20 10 Perry pears, fresh, in bulk, from 1 August to 31 December S ex 0808 20 50 Other pears, fresh, from 1 May to 30 June S 0808 20 90 Quinces, fresh S ex 0809 10 00 Apricots, fresh, from 1 January to 31 May and from 1 August to 31 December S 0809 20 05 Sour cherries (Prunus cerasus), fresh S ex 0809 20 95 Cherries, fresh, from 1 January to 20 May and from 11 August to 31 December, other than sour cherries (Prunus cerasus) S ex 0809 30 Peaches, including nectarines, fresh, from 1 January to 10 June and from 1 October to 31 December S ex 0809 40 05 Plums, fresh, from 1 January to 10 June and from 1 October to 31 December S 0809 40 90 Sloes, fresh S ex 0810 10 00 Strawberries, fresh, from 1 January to 30 April and from 1 August to 31 December S 0810 20 Raspberries, blackberries, mulberries and loganberries, fresh S 0810 40 30 Fruit of the species Vaccinium myrtillus, fresh S 0810 40 50 Fruit of the species Vaccinium macrocarpon and Vaccinium corymbosum, fresh S 0810 40 90 Other fruits of the genus Vaccinium, fresh S 0810 50 00 Kiwifruit, fresh S 0810 60 00 Durians, fresh S 0810 90 50 0810 90 60 0810 90 70 Black-, white- or redcurrants and gooseberries, fresh S 0810 90 95 Other fruit, fresh S ex 0811 Fruit and nuts, uncooked or cooked by steaming or boiling in water, frozen, whether or not containing added sugar or other sweetening matter, except for products under subheadings 0811 10 and 0811 20 S 0811 10 (3) and 0811 20 (3) Strawberries, raspberries, blackberries, mulberries, loganberries, black-, white- and redcurrants, and gooseberries S ex 0812 Fruit and nuts, provisionally preserved (for example, by sulphur dioxide gas, in brine, in sulphur water or in other preservative solutions), but unsuitable in that state for immediate consumption, except for products under subheading 0812 90 30 S 0812 90 30 Papaws (papayas) NS 0813 10 00 Apricots, dried S 0813 20 00 Prunes S 0813 30 00 Apples, dried S 0813 40 10 Peaches, including nectarines, dried S 0813 40 30 Pears, dried S 0813 40 50 Papaws (papayas), dried NS 0813 40 95 Other fruit, dried, other than that of headings 0801 to 0806 NS 0813 50 12 Mixtures of dried fruit (other than that of headings 0801 to 0806) of papaws (papayas), tamarinds, cashew apples, lychees, jackfruit, sapodillo plums, passion fruit, carambola or pitahaya, but not containing prunes S 0813 50 15 Other mixtures of dried fruit (other than that of headings 0801 to 0806), not containing prunes S 0813 50 19 Mixtures of dried fruit (other than that of headings 0801 to 0806), containing prunes S 0813 50 31 Mixtures exclusively of tropical nuts of headings 0801 and 0802 S 0813 50 39 Mixtures exclusively of nuts of headings 0801 and 0802, other than of tropical nuts S 0813 50 91 Other mixtures of nuts and dried fruits of Chapter 8, not containing prunes or figs S 0813 50 99 Other mixtures of nuts and dried fruits of Chapter 8 S 0814 00 00 Peel of citrus fruit or melons (including watermelons), fresh, frozen, dried or provisionally preserved in brine, in sulphur water or in other preservative solutions NS ex Chapter 9 Coffee, tea, matÃ © and spices, except the products under subheadings 0901 12 00, 0901 21 00, 0901 22 00, 0901 90 90 and 0904 20 10, headings 0905 00 00 and 0907 00 00, and subheadings 0910 91 90, 0910 99 33, 0910 99 39, 0910 99 50 and 0910 99 99 NS 0901 12 00 Coffee, not roasted, decaffeinated S 0901 21 00 Coffee, roasted, not decaffeinated S 0901 22 00 Coffee, roasted, decaffeinated S 0901 90 90 Coffee substitutes containing coffee in any proportion S 0904 20 10 Sweet peppers, dried, neither crushed nor ground S 0905 00 00 Vanilla S 0907 00 00 Cloves (whole fruit, cloves and stems) S 0910 91 90 Mixtures of two or more products under different headings of headings 0904 to 0910, crushed or ground S 0910 99 33 0910 99 39 0910 99 50 Thyme; bay leaves S 0910 99 99 Other spices, crushed or ground, other than mixtures of two or more products under different headings of headings 0904 to 0910 S ex 1008 90 90 Quinoa S 1105 Flour, meal, powder, flakes, granules and pellets of potatoes S 1106 10 00 Flour, meal and powder of the dried leguminous vegetables of heading 0713 S 1106 30 Flour, meal and powder of products from Chapter 8 S 1108 20 00 Inulin S ex Chapter 12 Oil seeds and oleaginous fruits; miscellaneous grains, seeds and fruit, except for products under subheadings 1209 21 00, 1209 23 80, 1209 29 50, 1209 29 80, 1209 30 00, 1209 91 10, 1209 91 90 and 1209 99 91; industrial or medicinal plants, except for products under heading 1210 and subheading 1211 90 30, and excluding products under subheadings 1212 91 and 1212 99 20; straw and fodder S 1209 21 00 Lucerne (alfalfa) seed, of a kind used for sowing NS 1209 23 80 Other fescue seed, of a kind used for sowing NS 1209 29 50 Lupine seed, of a kind used for sowing NS 1209 29 80 Seeds of other forage plants, of a kind used for sowing NS 1209 30 00 Seeds of herbaceous plants cultivated principally for their flowers, of a kind used for sowing NS 1209 91 10 1209 91 90 Other vegetable seeds, of a kind used for sowing NS 1209 99 91 Seeds of plants cultivated principally for their flowers, of a kind used for sowing, other than those of subheading 1209 30 00 NS 1210 (1) Hop cones, fresh or dried, whether or not ground, powdered or in the form of pellets; lupulin S 1211 90 30 Tonquin beans, fresh or dried, whether or not cut, crushed or powdered NS ex Chapter 13 Lac; gums, resins and other vegetable saps and extracts, except for products under subheading 1302 12 00 S 1302 12 00 Vegetable saps and extracts, of liquorice NS 1501 00 90 Poultry fat, other than that of heading 0209 or 1503 S 1502 00 90 Fats of bovine animals, sheep or goats, other than those of heading 1503 and other than for industrial uses other than the manufacture of foodstuffs for human consumption S 1503 00 19 Lard stearin and oleostearin, other than for industrial uses S 1503 00 90 Lard oil, oleo-oil and tallow oil, not emulsified or mixed or otherwise prepared, other than tallow oil for industrial uses other than the manufacture of foodstuffs for human consumption S 1504 Fats and oils and their fractions, of fish or marine mammals, whether or not refined, but not chemically modified S 1505 00 10 Wool grease, crude S 1507 Soya-bean oil and its fractions, whether or not refined, but not chemically modified S 1508 Groundnut oil and its fractions, whether or not refined, but not chemically modified S 1511 10 90 Palm oil, crude, other than for technical or industrial uses other than the manufacture of foodstuffs for human consumption S 1511 90 Palm oil and its fractions, whether or not refined but not chemically modified, other than crude oil S 1512 Sunflower-seed, safflower or cotton-seed oil and fractions thereof, whether or not refined, but not chemically modified S 1513 Coconut (copra), palm-kernel or babassu oil and fractions thereof, whether or not refined, but not chemically modified S 1514 Rape, colza or mustard oil and fractions thereof, whether or not refined, but not chemically modified S 1515 Other fixed vegetable fats and oils (including jojoba oil) and their fractions, whether or not refined, but not chemically modified S ex 1516 Animal or vegetable fats and oils and their fractions, partly or wholly hydrogenated, inter-esterified, re-esterified or elaidinised, whether or not refined, but not further prepared, except for products under subheading 1516 20 10 S 1516 20 10 Hydrogenated castor oil, so called opal-wax NS 1517 Margarine; edible mixtures or preparations of animal or vegetable fats or oils or of fractions of different fats or oils of Chapter 15, other than edible fats or oils or their fractions of heading 1516 S 1518 00 Animal or vegetable fats and oils and their fractions, boiled, oxidised, dehydrated, sulphurised, blown, polymerised by heat in vacuum or in inert gas or otherwise chemically modified, excluding those of heading 1516; inedible mixtures or preparations of animal or vegetable fats or oils or of fractions of different fats or oils of Chapter 15, not elsewhere specified or included S 1521 90 99 Beeswax and other insect waxes, whether or not refined or coloured, other than raw S 1522 00 10 Degras S 1522 00 91 Oil foots and dregs; soapstocks, other than containing oil having the characteristics of olive oil S 1601 00 10 Sausages and similar products, of liver, and food preparations based on liver S 1602 20 10 Goose or duck liver, prepared or preserved S 1602 41 90 Ham and cuts thereof, prepared or preserved, of swine other than of domestic swine S 1602 42 90 Shoulders and cuts thereof, prepared or preserved, of swine other than of domestic swine S 1602 49 90 Other prepared or preserved meat or meat offal, including mixtures, of swine other than of domestic swine S 1602 50 31 (3) 1602 50 95 (3) Other prepared or preserved meat or meat offal, cooked, of bovine animals, whether or not in airtight containers S 1602 90 31 Other prepared or preserved meat or meat offal, of game or rabbit S 1602 90 69 1602 90 72 1602 90 74 1602 90 76 1602 90 78 1602 90 99 Other prepared or preserved meat or meat offal, of sheep or goats or other animals, not containing uncooked bovine meat or offal and not containing meat or meat offal of domestic swine S 1603 00 10 Extracts and juices of meat, fish or crustaceans, molluscs or other aquatic invertebrates, in immediate packings of a net content not exceeding 1 kg S 1604 Prepared or preserved fish; caviar and caviar substitutes prepared from fish eggs S 1605 Crustaceans, molluscs and other aquatic invertebrates, prepared or preserved S 1702 50 00 Chemically pure fructose S 1702 90 10 Chemically pure maltose S 1704 (4) Sugar confectionery (including white chocolate), not containing cocoa S Chapter 18 Cocoa and cocoa preparations S ex Chapter 19 Preparations of cereals, flour, starch or milk; pastrycooks' products, except for products under subheadings 1901 20 00 and 1901 90 91 S 1901 20 00 Mixes and doughs for the preparation of bakers' wares of heading 1905 NS 1901 90 91 Other, containing no milk fats, sucrose, isoglucose, glucose or starch or containing less than 1,5 % milk fat, 5 % sucrose (including invert sugar) or isoglucose, 5 % glucose or starch, excluding food preparations in powder form of goods of headings 0401 to 0404 NS ex Chapter 20 Preparations of vegetables, fruit, nuts or other parts of plants, except for products under heading 2002 and subheadings 2005 80 00, 2008 20 19, 2008 20 39, ex 2008 40 and ex 2008 70 S 2002 (1) Tomatoes, prepared or preserved otherwise than by vinegar or acetic acid S 2005 80 00 (3) Sweetcorn (Zea mays var. saccharata), prepared or preserved otherwise than by vinegar or acetic acid, not frozen, other than products under heading 2006 S 2008 20 19 2008 20 39 Pineapples, otherwise prepared or preserved, containing added spirit, not elsewhere specified or included NS ex 2008 40 (3) Pears, otherwise prepared or preserved, whether or not containing added sugar or other sweetening matter or spirit, not elsewhere specified or included (except for products under subheadings 2008 40 11, 2008 40 21, 2008 40 29 and 2008 40 39, to which the footnote shall not apply) S ex 2008 70 (3) Peaches, including nectarines, otherwise prepared or preserved, whether or not containing added sugar or other sweetening matter or spirit, not elsewhere specified or included (except for products under subheadings 2008 70 11, 2008 70 31, 2008 70 39 and 2008 70 59, to which the footnote shall not apply) S ex Chapter 21 Miscellaneous edible preparations, except for products under subheadings 2101 20 and 2102 20 19, and excluding products under subheadings 2106 10, 2106 90 30, 2106 90 51, 2106 90 55 and 2106 90 59 S 2101 20 Extracts, essences and concentrates, of tea or matÃ ©, and preparations with a basis of these extracts, essences or concentrates, or with a basis of tea or matÃ © NS 2102 20 19 Other inactive yeasts NS ex Chapter 22 Beverages, spirits and vinegar, except for products under heading 2207, and excluding products under subheadings 2204 10 11 to 2204 30 10 and subheading 2208 40 S 2207 (1) Undenatured ethyl alcohol of an alcoholic strength by volume of 80 % vol or higher; ethyl alcohol and other spirits, denatured, of any strength S 2302 50 00 Residues and wastes of a similar kind, whether or not in the form of pellets, resulting from the grinding or other working of leguminous plants S 2307 00 19 Other wine lees S 2308 00 19 Other grape marc S 2308 00 90 Other vegetable materials and vegetable waste, vegetable residues and by-products, whether or not in the form of pellets, of a kind used in animal feeding, not elsewhere specified or included NS 2309 10 90 Other dog or cat food put up for retail sale, other than containing starch or glucose, glucose syrup, maltodextrine or maltodextrine syrup of subheadings 1702 30 50 to 1702 30 90, 1702 40 90, 1702 90 50 and 2106 90 55 or milk products S 2309 90 10 Fish or marine mammal solubles, of a kind used in animal feeding NS 2309 90 91 Beetpulp with added molasses, of a kind used in animal feeding S 2309 90 95 2309 90 99 Other preparations of a kind used in animal feeding, whether or not containing by weight 49 % or more of choline chloride on an organic or inorganic base S Chapter 24 Tobacco and manufactured tobacco substitutes S 2519 90 10 Magnesium oxide, other than calcined natural magnesium carbonate NS 2522 Quicklime, slaked lime and hydraulic lime, other than calcium oxide and hydroxide of heading 2825 NS 2523 Portland cement, aluminous cement, slag cement, supersulphate cement and similar hydraulic cements, whether or not coloured or in the form of clinkers NS Chapter 27 Mineral fuels, mineral oils and products of their distillation; bituminous substances; mineral waxes NS 2801 Fluorine, chlorine, bromine and iodine NS 2802 00 00 Sulphur, sublimed or precipitated; colloidal sulphur NS ex 2804 Hydrogen, rare gases and other non-metals, excluding products under subheading 2804 69 00 NS 2806 Hydrogen chloride (hydrochloric acid); chlorosulphuric acid NS 2807 00 Sulphuric acid; oleum NS 2808 00 00 Nitric acid; sulphonitric acids NS 2809 Diphosphorus pentaoxide; phosphoric acid; polyphosphoric acids, whether or not chemically defined NS 2810 00 90 Oxides of boron, other than diboron trioxide; boric acids NS 2811 Other inorganic acids and other inorganic oxygen compounds of non-metals NS 2812 Halides and halide oxides of non-metals NS 2813 Sulphides of non-metals; commercial phosporus trisulphide NS 2814 Ammonia, anhydrous or in aqueous solution S 2815 Sodium hydroxide (caustic soda); potassium hydroxide (caustic potash); peroxide of sodium or potassium S 2816 Hydroxide and peroxide of magnesium; oxides, hydroxides and peroxides, of strontium or barium NS 2817 00 00 Zinc oxide; zinc peroxide S 2818 10 Artificial corundum, whether or not chemically defined S 2819 Chromium oxides and hydroxides S 2820 Manganese oxides S 2821 Iron oxides and hydroxides; earth colours containing by weight 70 % or more of combined iron evaluated as Fe2O3 NS 2822 00 00 Cobalt oxides and hydroxides; commercial cobalt oxides NS 2823 00 00 Titanium oxides S 2824 Lead oxides; red lead and orange lead NS ex 2825 Hydrazine and hydroxylamine and their inorganic salts; other inorganic bases; other metal oxides, hydroxides and peroxides, except for products under subheadings 2825 10 00 and 2825 80 00 NS 2825 10 00 Hydrazine and hydroxylamine and their inorganic salts S 2825 80 00 Antimony oxides S 2826 Fluorides; fluorosilicates, fluoroaluminates and other complex fluorine salts NS ex 2827 Chlorides, chloride oxides and chloride hydroxides, except for products under subheadings 2827 10 00 and 2827 32 00; bromides and bromide oxides; iodides and iodide oxides NS 2827 10 00 Ammonium chloride S 2827 32 00 Aluminium chloride S 2828 Hypochlorites; commercial calcium hypochlorite; chlorites; hypobromites NS 2829 Chlorates and perchlorates; bromates and perbromates; iodates and periodates NS ex 2830 Sulphides, except for products under subheading 2830 10 00; polysulphides, whether or not chemically defined NS 2830 10 00 Sodium sulphides S 2831 Dithionites and sulphoxylates NS 2832 Sulphites; thiosulphates NS 2833 Sulphates; alums; peroxosulphates (persulphates) NS 2834 10 00 Nitrites S 2834 21 00 2834 29 Nitrates NS 2835 Phosphinates (hypophosphites), phosphonates (phosphites) and phosphates; polyphosphates, whether or not chemically defined S ex 2836 Carbonates, except for products under subheadings 2836 20 00, 2836 40 00 and 2836 60 00; peroxocarbonates (percarbonates); commercial ammonium carbonate containing ammonium carbamate NS 2836 20 00 Disodium carbonate S 2836 40 00 Potassium carbonates S 2836 60 00 Barium carbonate S 2837 Cyanides, cyanide oxides and complex cyanides NS 2839 Silicates; commercial alkali metal silicates NS 2840 Borates; peroxoborates (perborates) NS ex 2841 Salts of oxometallic or peroxometallic acids, except for the product of subheading 2841 61 00 NS 2841 61 00 Potassium permanganate S 2842 Other salts of inorganic acids or peroxoacids (including aluminosilicates, whether or not chemically defined), other than azides NS 2843 Colloidal precious metals; inorganic or organic compounds of precious metals, whether or not chemically defined; amalgams of precious metals NS ex 2844 30 11 Cermets containing uranium depleted in U-235 or compounds of this product, other than unwrought NS ex 2844 30 51 Cermets containing thorium or compounds of thorium, other than unwrought NS 2845 90 90 Isotopes other than those of heading 2844, and compounds, inorganic or organic, of such isotopes, whether or not chemically defined, other than deuterium and compounds thereof, hydrogen and compounds thereof enriched in deuterium or mixtures and solutions containing these products NS 2846 Compounds, inorganic or organic, of rare-earth metals, of yttrium or of scandium or of mixtures of these metals NS 2847 00 00 Hydrogen peroxide, whether or not solidified with urea NS 2848 00 00 Phosphides, whether or not chemically defined, excluding ferrophosphorus NS ex 2849 Carbides, whether or not chemically defined, except for products under subheadings 2849 20 00 and 2849 90 30 NS 2849 20 00 Silicon carbide, whether or not chemically defined S 2849 90 30 Carbides of tungsten, whether or not chemically defined S ex 2850 00 Hydrides, nitrides, azides, silicides and borides, whether or not chemically defined, other than compounds which are also carbides of heading 2849, except for products under subheading 2850 00 70 NS 2850 00 70 Silicides, whether or not chemically defined S 2852 00 00 Compounds, inorganic or organic, of mercury, excluding amalgams NS 2853 00 Other inorganic compounds (including distilled or conductivity water and water of similar purity); liquid air (whether or not rare gases have been removed); compressed air; amalgams, other than amalgams of precious metals NS 2903 Halogenated derivatives of hydrocarbons S ex 2904 Sulphonated, nitrated or nitrosated derivatives of hydrocarbons, whether or not halogenated, except for products under subheading 2904 20 00 NS 2904 20 00 Derivatives containing only nitro or only nitroso groups S ex 2905 Acyclic alcohols and their halogenated, sulphonated, nitrated or nitrosated derivatives, except for the product of subheading 2905 45 00, and excluding products under subheadings 2905 43 00 and 2905 44 S 2905 45 00 Glycerol NS 2906 Cyclic alcohols and their halogenated, sulphonated, nitrated or nitrosated derivatives NS ex 2907 Phenols, except for products under subheadings 2907 15 90 and ex 2907 22 00; phenol-alcohols NS 2907 15 90 Naphthols and their salts, other than 1-naphthol S ex 2907 22 00 Hydroquinone (quinol) S 2908 Halogenated, sulphonated, nitrated or nitrosated derivatives of phenols or phenol-alcohols NS 2909 Ethers, ether-alcohols, ether-phenols, ether-alcohol-phenols, alcohol peroxides, ether peroxides, ketone peroxides (whether or not chemically defined), and their halogenated, sulphonated, nitrated or nitrosated derivatives S 2910 Epoxides, epoxyalcohols, epoxyphenols and epoxyethers, with a three-membered ring, and their halogenated, sulphonated, nitrated or nitrosated derivatives NS 2911 00 00 Acetals and hemiacetals, whether or not with other oxygen function, and their halogenated, sulphonated, nitrated or nitrosated derivatives NS ex 2912 Aldehydes, whether or not with other oxygen function; cyclic polymers of aldehydes; paraformaldehyde, except for the product of subheading 2912 41 00 NS 2912 41 00 Vanillin (4-hydroxy-3-methoxybenzaldehyde) S 2913 00 00 Halogenated, sulphonated, nitrated or nitrosated derivatives of products under heading 2912 NS ex 2914 Ketones and quinones, whether or not with other oxygen function, and their halogenated, sulphonated, nitrated or nitrosated derivatives, except for products under subheadings 2914 11 00, 2914 21 00 and 2914 22 00 NS 2914 11 00 Acetone S 2914 21 00 Camphor S 2914 22 00 Cyclohexanone and methylcyclohexanones S 2915 Saturated acyclic monocarboxylic acids and their anhydrides, halides, peroxides and peroxyacids; their halogenated, sulphonated, nitrated or nitrosated derivatives S ex 2916 Unsaturated acyclic monocarboxylic acids, cyclic monocarboxylic acids, their anhydrides, halides, peroxides and peroxyacids, and their halogenated, sulphonated, nitrated or nitrosated derivatives, except for products under subheadings ex 2916 11 00, 2916 12 and 2916 14 NS ex 2916 11 00 Acrylic acid S 2916 12 Esters of acrylic acid S 2916 14 Esters of methacrylic acid S ex 2917 Polycarboxylic acids, their anhydrides, halides, peroxides and peroxyacids and their halogenated, sulphonated, nitrated or nitrosated derivatives, except for products under subheadings 2917 11 00, 2917 12 10, 2917 14 00, 2917 32 00, 2917 35 00 and 2917 36 00 NS 2917 11 00 Oxalic acid, its salts and esters S 2917 12 10 Adipic acid and its salts S 2917 14 00 Maleic anhydride S 2917 32 00 Dioctyl orthophthalates S 2917 35 00 Phthalic anhydride S 2917 36 00 Terephthalic acid and its salts S ex 2918 Carboxylic acids with additional oxygen function and their anhydrides, halides, peroxides and peroxyacids; their halogenated, sulphonated, nitrated or nitrosated derivatives, except for products under subheadings 2918 14 00, 2918 15 00, 2918 21 00, 2918 22 00 and 2918 29 10 NS 2918 14 00 Citric acid S 2918 15 00 Salts and esters of citric acid S 2918 21 00 Salicylic acid and its salts S 2918 22 00 o-Acetylsalicylic acid, its salts and esters S 2918 29 10 Sulphosalicylic acids, hydroxynaphthoic acids; their salts and esters S 2919 Phosphoric esters and their salts, including lactophosphates; their halogenated, sulphonated, nitrated or nitrosated derivatives NS 2920 Esters of other inorganic acids of non-metals (excluding esters of hydrogen halides) and their salts; their halogenated, sulphonated, nitrated or nitrosated derivatives NS 2921 Amine-function compounds S 2922 Oxygen-function amino-compounds S 2923 Quaternary ammonium salts and hydroxides; lecithins and other phosphoaminolipids, whether or not chemically defined NS ex 2924 Carboxyamide-function compounds and amide-function compounds of carbonic acid, except for products under subheading 2924 23 00 S 2924 23 00 2-Acetamidobenzoic acid (N-acetylanthranilic acid) and its salts NS 2925 Carboxyimide-function compounds (including saccharin and its salts) and imine-function compounds NS ex 2926 Nitrile-function compounds, except for the product of subheading 2926 10 00 NS 2926 10 00 Acrylonitrile S 2927 00 00 Diazo-, azo- or azoxy-compounds S 2928 00 90 Other organic derivatives of hydrazine or of hydroxylamine NS 2929 10 Isocyanates S 2929 90 00 Other compounds with other nitrogen function NS 2930 20 00 2930 30 00 ex 2930 90 85 Thiocarbamates and dithiocarbamates, and thiuram mono-, di- or tetrasulphides; dithiocarbonates (xanthates) NS 2930 40 90 2930 50 00 2930 90 13 2930 90 16 2930 90 20 ex 2930 90 85 Methionine, captafol (ISO), methamidophos (ISO), and other organo-sulphur compounds other than dithiocarbonates (xanthates) S 2931 00 Other organo-inorganic compounds NS ex 2932 Heterocyclic compounds with oxygen hetero-atom(s) only, except for products under subheadings 2932 12 00, 2932 13 00 and 2932 21 00 NS 2932 12 00 2-Furaldehyde (furfuraldehyde) S 2932 13 00 Furfuryl alcohol and tetrahydrofurfuryl alcohol S 2932 21 00 Coumarin, methylcoumarins and ethylcoumarins S ex 2933 Heterocylic compounds with nitrogen hetero-atom(s) only, except for the product of subheading 2933 61 00 NS 2933 61 00 Melamine S 2934 Nucleic acids and their salts, whether or not chemically defined; other heterocyclic compounds NS 2935 00 90 Other sulphonamides S 2938 Glycosides, natural or reproduced by synthesis, and their salts, ethers, esters and other derivatives NS ex 2940 00 00 Sugars, chemically pure, other than sucrose, lactose, maltose, glucose and fructose, and except for rhamnose, raffinose and mannose; sugar ethers, sugar acetals and sugar esters, and their salts, other than products under heading 2937, 2938 or 2939 S ex 2940 00 00 Rhamnose, raffinose and mannose NS 2941 20 30 Dihydrostreptomycin, its salts, esters and hydrates NS 2942 00 00 Other organic compounds NS 3102 (1) Mineral or chemical fertilisers, nitrogenous S 3103 10 Superphosphates S 3105 Mineral or chemical fertilisers containing two or three of the fertilising elements nitrogen, phosphorus and potassium; other fertilisers; goods of Chapter 31 in tablets or similar forms or in packages of a gross weight not exceeding 10 kg S ex Chapter 32 Tanning or dyeing extracts; tannins and their derivatives; dyes, pigments and other colouring matter; paints and varnishes; putty and other mastics; inks; except for products under headings 3204 and 3206, and excluding products under subheadings 3201 20 00, 3201 90 20, ex 3201 90 90 (tanning extracts of eucalyptus), ex 3201 90 90 (tanning extracts derived from gambier and myrobalan fruits) and ex 3201 90 90 (other tanning extracts of vegetable origin) NS 3204 Synthetic organic colouring matter, whether or not chemically defined; preparations as specified in note 3 to Chapter 32 based on synthetic organic colouring matter; synthetic organic products of a kind used as fluorescent brightening agents or as luminophores, whether or not chemically defined S 3206 Other colouring matter; preparations as specified in note 3 to Chapter 32, other than those of heading 3203, 3204 or 3205; inorganic products of a kind used as luminophores, whether or not chemically defined S Chapter 33 Essential oils and resinoids; perfumery, cosmetic or toilet preparations NS Chapter 34 Soap, organic surface-active agents, washing preparations, lubricating preparations, artificial waxes, prepared waxes, polishing or scouring preparations, candles and similar articles, modelling pastes, dental waxes and dental preparations with a basis of plaster NS 3501 Casein, caseinates and other casein derivatives; casein glues S 3502 90 90 Albuminates and other albumin derivatives NS 3503 00 Gelatin (including gelatin in rectangular (including square) sheets, whether or not surface-worked or coloured) and gelatin derivatives; isinglass; other glues of animal origin, excluding casein glues of heading 3501 NS 3504 00 00 Peptones and their derivatives; other protein substances and their derivatives, not elsewhere specified or included; hide powder, whether or not chromed NS 3505 10 50 Starches, esterified or etherified NS 3506 Prepared glues and other prepared adhesives, not elsewhere specified or included; products suitable for use as glues or adhesives, put up for retail sale as glues or adhesives, not exceeding a net weight of 1 kg NS 3507 Enzymes; prepared enzymes not elsewhere specified or included S Chapter 36 Explosives; pyrotechnic products; matches; pyrophoric alloys; certain combustible preparations NS Chapter 37 Photographic or cinematographic goods NS ex Chapter 38 Miscellaneous chemical products, except for products under headings 3802 and 3817 00, subheadings 3823 12 00 and 3823 70 00, and heading 3825, and excluding the products under subheadings 3809 10 and 3824 60 NS 3802 Activated carbon; activated natural mineral products; animal black, including spent animal black S 3817 00 Mixed alkylbenzenes and mixed alkylnaphthalenes, other than those of heading 2707 or 2902 S 3823 12 00 Oleic acid S 3823 70 00 Industrial fatty alcohols S 3825 Residual products of the chemical or allied industries, not elsewhere specified or included; municipal waste; sewage sludge; other wastes specified in note 6 to Chapter 38 S ex Chapter 39 Plastics and articles thereof, except for products under headings 3901, 3902, 3903 and 3904, subheadings 3906 10 00, 3907 10 00, 3907 60 and 3907 99, headings 3908 and 3920, and subheadings 3921 90 19 and 3923 21 00 NS 3901 Polymers of ethylene, in primary forms S 3902 Polymers of propylene or of other olefins, in primary forms S 3903 Polymers of styrene, in primary forms S 3904 Polymers of vinyl chloride or of other halogenated olefins, in primary forms S 3906 10 00 Poly(methyl methacrylate) S 3907 10 00 Polyacetals S 3907 60 Poly(ethylene terephthalate) S 3907 99 Other polyesters, other than unsaturated S 3908 Polyamides in primary forms S 3920 Other plates, sheets, film, foil and strip, of plastics, non-cellular and not reinforced, laminated, supported or similarly combined with other materials S 3921 90 19 Other plates, sheets, film, foil and strip, of polyesters, other than cellular products and other than corrugated sheets and plates S 3923 21 00 Sacks and bags (including cones), of polymers of ethylene S ex Chapter 40 Rubber and articles thereof, except for products under heading 4010 NS 4010 Conveyor or transmission belts or belting, of vulcanised rubber S ex 4104 Tanned or crust hides and skins of bovine (including buffalo) or equine animals, without hair on, whether or not split, but not further prepared, excluding the products under subheadings 4104 41 19 and 4104 49 19 S ex 4106 31 4106 32 Tanned or crust hides and skins of swine, without hair on, in the wet state (including wet-blue), split but not further prepared, or in the dry state (crust), whether or not split, but not further prepared, excluding the products under subheading 4106 31 10 NS 4107 Leather further prepared after tanning or crusting, including parchment-dressed leather, of bovine (including buffalo) or equine animals, without hair on, whether or not split, other than leather of heading 4114 S 4112 00 00 Leather further prepared after tanning or crusting, including parchment-dressed leather, of sheep or lamb, without wool on, whether or not split, other than leather of heading 4114 S ex 4113 Leather further prepared after tanning or crusting, including parchment-dressed leather, of other animals, without wool or hair on, whether or not split, other than leather of heading 4114, except for products under subheading 4113 10 00 NS 4113 10 00 Of goats or kids S 4114 Chamois (including combination chamois) leather; patent leather and patent laminated leather; metallised leather S 4115 10 00 Composition leather with a basis of leather or leather fibre, in slabs, sheets or strip, whether or not in rolls S ex Chapter 42 Articles of leather; saddlery and harness; travel goods, handbags and similar containers; articles of animal gut (other than silkworm gut); except for products under headings 4202 and 4203 NS 4202 Trunks, suitcases, vanity cases, executive-cases, briefcases, school satchels, spectacle cases, binocular cases, camera cases, musical instrument cases, gun cases, holsters and similar containers; travelling-bags, insulated food or beverages bags, toilet bags, rucksacks, handbags, shopping-bags, wallets, purses, map-cases, cigarette-cases, tobacco-pouches, tool bags, sports bags, bottle-cases, jewellery boxes, powder boxes, cutlery cases and similar containers, of leather or of composition leather, of sheeting of plastics, of textile materials, of vulcanised fibre or of paperboard, or wholly or mainly covered with such materials or with paper S 4203 Articles of apparel and clothing accessories, of leather or of composition leather S Chapter 43 Furskins and artificial fur; manufactures thereof NS ex Chapter 44 Wood and articles of wood, except for products under headings 4410, 4411, 4412, subheadings 4418 10, 4418 20 10, 4418 71 00, 4420 10 11, 4420 90 10 and 4420 90 91; wood charcoal NS 4410 Particle board, oriented strand board (OSB) and similar board (for example, waferboard) of wood or other ligneous materials, whether or not agglomerated with resins or other organic binding substances S 4411 Fibreboard of wood or other ligneous materials, whether or not bonded with resins or other organic substances S 4412 Plywood, veneered panels and similar laminated wood S 4418 10 Windows, French windows and their frames, of wood S 4418 20 10 Doors and their frames and thresholds, of tropical wood as specified in additional note 2 to Chapter 44 S 4418 71 00 Assembled flooring panels for mosaic floors, of wood S 4420 10 11 4420 90 10 4420 90 91 Statuettes and other ornaments, of tropical wood as specified in additional note 2 to Chapter 44; wood marquetry and inlaid wood; caskets and cases for jewellery or cutlery, and similar articles, and wooden articles of furniture not falling in Chapter 94, of tropical wood as specified in additional note 2 to Chapter 44 S ex Chapter 45 Cork and articles of cork, except for products under heading 4503 NS 4503 Articles of natural cork S Chapter 46 Manufactures of straw, of esparto or of other plaiting materials; basketware and wickerwork S Chapter 50 Silk S ex Chapter 51 Wool, fine or coarse animal hair, excluding the products under heading 5105; horsehair yarn and woven fabric S Chapter 52 Cotton S Chapter 53 Other vegetable textile fibres; paper yarn and woven fabrics of paper yarn S Chapter 54 Man-made filaments; strip and the like of man-made textile materials S Chapter 55 Man-made staple fibres S Chapter 56 Wadding, felt and nonwovens; special yarns; twine, cordage, ropes and cables and articles thereof S Chapter 57 Carpets and other textile floor coverings S Chapter 58 Special woven fabrics; tufted textile fabrics; lace; tapestries; trimmings; embroidery S Chapter 59 Impregnated, coated, covered or laminated textile fabrics; textile articles of a kind suitable for industrial use S Chapter 60 Knitted or crocheted fabrics S Chapter 61 Articles of apparel and clothing accessories, knitted or crocheted S Chapter 62 Articles of apparel and clothing accessories, not knitted or crocheted S Chapter 63 Other made-up textile articles; sets; worn clothing and worn textile articles; rags S Chapter 64 Footwear, gaiters and the like; parts of such articles S Chapter 65 Headgear and parts thereof NS Chapter 66 Umbrellas, sun umbrellas, walking sticks, seat-sticks, whips, riding-crops and parts thereof S Chapter 67 Prepared feathers and down and articles made of feathers or of down; artificial flowers; articles of human hair NS Chapter 68 Articles of stone, plaster, cement, asbestos, mica or similar materials NS Chapter 69 Ceramic products S Chapter 70 Glass and glassware S ex Chapter 71 Natural or cultured pearls, precious or semi-precious stones, precious metals, metals clad with precious metal, and articles thereof; imitation jewellery; coin; except for products under heading 7117 NS 7117 Imitation jewellery S 7202 Ferro-alloys S Chapter 73 Articles of iron or steel NS Chapter 74 Copper and articles thereof S 7505 12 00 Bars, rods and profiles, of nickel alloys NS 7505 22 00 Wire, of nickel alloys NS 7506 20 00 Plates, sheets, strip and foil, of nickel alloys NS 7507 20 00 Nickel tube or pipe fittings NS ex Chapter 76 Aluminium and articles thereof, excluding the products under heading 7601 S ex Chapter 78 Lead and articles thereof, excluding the products under heading 7801 S ex Chapter 79 Zinc and articles thereof, excluding the products under headings 7901 and 7903 S ex Chapter 81 Other base metals; cermets; articles thereof, excluding the products under subheadings 8101 10 00, 8101 94 00, 8102 10 00, 8102 94 00, 8104 11 00, 8104 19 00, 8107 20 00, 8108 20 00, 8108 30 00, 8109 20 00, 8110 10 00, 8112 21 90, 8112 51 00, 8112 59 00, 8112 92 and 8113 00 20 S Chapter 82 Tools, implements, cutlery, spoons and forks, of base metal; parts thereof, of base metal S Chapter 83 Miscellaneous articles of base metal S ex Chapter 84 Nuclear reactors, boilers, machinery and mechanical appliances, and parts thereof, except for products under subheadings 8401 10 00 and 8407 21 10 NS 8401 10 00 Nuclear reactors S 8407 21 10 Outboard motors, of a cylinder capacity not exceeding 325 cm3 S ex Chapter 85 Electrical machinery and equipment and parts thereof; sound recorders and reproducers, television image and sound recorders and reproducers, and parts and accessories of such articles, except for products under subheadings 8516 50 00, 8517 69 39, 8517 70 15, 8517 70 19, 8519 20, 8519 30, 8519 81 11 to 8519 81 45, 8519 81 85, 8519 89 11 to 8519 89 19, headings 8521, 8525 and 8527, subheadings 8528 49, 8528 59 and 8528 69 to 8528 72, heading 8529 and subheadings 8540 11 and 8540 12 NS 8516 50 00 Microwave ovens S 8517 69 39 Reception apparatus for radio-telephony or radio telegraphy, other than portable receivers for calling, alerting or paging S 8517 70 15 8517 70 19 Aerials and aerial reflectors of all kinds, other than aerials for radio-telegraphic or radio-telephonic apparatus; parts suitable for use therewith S 8519 20 8519 30 Apparatus operated by coins, banknotes, bank cards, tokens or by other means of payment; turntables (record-decks) S 8519 81 11 to 8519 81 45 Sound-reproducing apparatus (including cassette-players), not incorporating a sound-recording device S 8519 81 85 Other magnetic tape recorders incorporating sound-reproducing apparatus, other than cassette-type S 8519 89 11 to 8519 89 19 Other sound-reproducing apparatus, not incorporating a sound-recording device S 8521 Video recording or reproducing apparatus, whether or not incorporating a video tuner S 8525 Transmission apparatus for radio-broadcasting or television, whether or not incorporating reception apparatus or sound-recording or -reproducing apparatus; television cameras; digital cameras and video camera recorders S 8527 Reception apparatus for radio-broadcasting, whether or not combined, in the same housing, with sound-recording or -reproducing apparatus or a clock S 8528 49 8528 59 8528 69 to 8528 72 Monitors and projectors, not incorporating television-reception apparatus, other than of a kind used solely or principally in an automatic data-processing system of heading 8471; reception apparatus for television, whether or not incorporating radio-broadcast receivers or sound- or video-recording or -reproducing apparatus S 8529 Parts suitable for use solely or principally with the apparatus of headings 8525 to 8528 S 8540 11 8540 12 00 Cathode ray television picture tubes, including video monitor cathode ray tubes, colour, or black-and-white or other monochrome S Chapter 86 Railway or tramway locomotives, rolling stock and parts thereof; railway or tramway track fixtures and fittings and parts thereof; mechanical (including electromechanical) traffic-signalling equipment of all kinds NS ex Chapter 87 Vehicles other than railway or tramway rolling stock, and parts and accessories thereof, except for products under headings 8702, 8703, 8704, 8705, 8706 00, 8707, 8708, 8709, 8711, 8712 00 and 8714 NS 8702 Motor vehicles for the transport of ten or more persons, including the driver S 8703 Motor cars and other motor vehicles principally designed for the transport of persons (other than those of heading 8702), including station wagons and racing cars S 8704 Motor vehicles for the transport of goods S 8705 Special-purpose motor vehicles, other than those principally designed for the transport of persons or goods (for example, breakdown lorries, crane lorries, fire-fighting vehicles, concrete-mixer lorries, road-sweeper lorries, spraying lorries, mobile workshops, mobile radiological units) S 8706 00 Chassis fitted with engines, for the motor vehicles of headings 8701 to 8705 S 8707 Bodies (including cabs), for the motor vehicles of headings 8701 to 8705 S 8708 Parts and accessories of the motor vehicles of headings 8701 to 8705 S 8709 Works trucks, self-propelled, not fitted with lifting or handling equipment, of the type used in factories, warehouses, dock areas or airports for short-distance transport of goods; tractors of the type used on railway-station platforms; parts of the foregoing vehicles S 8711 Motorcycles (including mopeds) and cycles fitted with an auxiliary motor, with or without sidecars; sidecars S 8712 00 Bicycles and other cycles (including delivery tricycles), not motorised S 8714 Parts and accessories of vehicles of headings 8711 to 8713 S Chapter 88 Aircraft, spacecraft, and parts thereof NS Chapter 89 Ships, boats and floating structures NS Chapter 90 Optical, photographic, cinematographic, measuring, checking, precision, medical or surgical instruments and apparatus; parts and accessories thereof S Chapter 91 Clocks and watches and parts thereof S Chapter 92 Musical instruments; parts and accessories of such articles NS ex Chapter 94 Furniture; bedding, mattresses, mattress supports, cushions and similar stuffed furnishings; lamps and lighting fittings, not elsewhere specified or included; illuminated signs, illuminated nameplates and the like; prefabricated buildings, except for products under heading 9405 NS 9405 Lamps and lighting fittings including searchlights and spotlights and parts thereof, not elsewhere specified or included; illuminated signs, illuminated nameplates and the like, having a permanently fixed light source, and parts thereof not elsewhere specified or included S ex Chapter 95 Toys, games and sports requisites; parts and accessories thereof; except for products under subheadings 9503 00 30 to 9503 00 99 NS 9503 00 30 to 9503 00 99 Other toys; reduced-size (scale) models and similar recreational models, working or not; puzzles of all kinds S Chapter 96 Miscellaneous manufactured articles NS (1) The arrangement referred to in Section 1 of Chapter II shall not apply to the products under this heading. (2) For the products under subheading 0306 13, the duty shall be 3,6 % under the arrangement referred to in Section 2 of Chapter II. (3) The arrangement referred to in Section 1 of Chapter II shall not apply to the product of this subheading. (4) For the products under subheading 1704 10 90, the specific duty shall be limited to 16 % of the customs value, under the arrangement referred to in Section 2 of Chapter II. ANNEX III CONVENTIONS REFERRED TO IN ARTICLE 8 PART A Core human and labour rights UN/ILO Conventions 1. International Covenant on Civil and Political Rights 2. International Covenant on Economic, Social and Cultural Rights 3. International Convention on the Elimination of All Forms of Racial Discrimination 4. Convention on the Elimination of All Forms of Discrimination Against Women 5. Convention Against Torture and other Cruel, Inhuman or Degrading Treatment or Punishment 6. Convention on the Rights of the Child 7. Convention on the Prevention and Punishment of the Crime of Genocide 8. Convention concerning Minimum Age for Admission to Employment (No 138) 9. Convention concerning the Prohibition and Immediate Action for the Elimination of the Worst Forms of Child Labour (No 182) 10. Convention concerning the Abolition of Forced Labour (No 105) 11. Convention concerning Forced or Compulsory Labour (No 29) 12. Convention concerning Equal Remuneration for Men and Women Workers for Work of Equal Value (No 100) 13. Convention concerning Discrimination in Respect of Employment and Occupation (No 111) 14. Convention concerning Freedom of Association and Protection of the Right to Organise (No 87) 15. Convention concerning the Application of the Principles of the Right to Organise and to Bargain Collectively (No 98) 16. International Convention on the Suppression and Punishment of the Crime of Apartheid. PART B Conventions related to the environment and to governance principles 17. Montreal Protocol on Substances that Deplete the Ozone Layer 18. Basel Convention on the Control of Transboundary Movements of Hazardous Wastes and Their Disposal 19. Stockholm Convention on Persistent Organic Pollutants 20. Convention on International Trade in Endangered Species of Wild Fauna and Flora 21. Convention on Biological Diversity 22. Cartagena Protocol on Biosafety 23. Kyoto Protocol to the United Nations Framework Convention on Climate Change 24. United Nations Single Convention on Narcotic Drugs (1961) 25. United Nations Convention on Psychotropic Substances (1971) 26. United Nations Convention against Illicit Traffic in Narcotic Drugs and Psychotropic Substances (1988) 27. United Nations Convention against Corruption (Mexico).